Case 6:19-cv-00018-MFU-RSB Document 35 Filed 11/20/19 Page 1 of 1 Pageid#: 128
                                                                             CLERK'
                                                                                  S OFFICE U,S.DIST.COURT
                                                                                    AT LYNCHBURG VA
                                                                                          Fl1ED

                           IN THE UN ITED STA TES D ISTRICT COU RT                   N2V 22 2215
                               W ESTERN D ISTRICT OF V IRG INIA                 '
                                                                                  JUL.I . U          1'-
                                    LY N CH BU RG D IV ISIO N                   BY',
                                                                                       '-.Ht. . CL t
                                                                                                   alx
  Jam esH oback,

                           Plaintiff                       CivilA ction N o.6:19C V 00018


                                                                    JUD G M ENT
  Synchrony Bank,

                           Defendant.

        TheHonorableMichaelF.Urbanski,havingreviewedDefendant'sofferofjudgmentpursuantto
 Rule 68,Fed.R.Civ.P.,and Plaintiff's acceptance of said offer, has approved this disposition and has

 directedtheClerk toproceedwithentryofjudgmentinthiscase.Accordingly,
                                       A Y GM ENT IS ENTER ED
 in favorofPlaintiffand,pursuantto thetermsoftheofferofjudgment,Plaintiffshallrecoverfrom
 Defendantthesum of$75,000.00(seventpfivethousanddollars).
        Date:N ovember20,2019



                                                      JULIA C.DUDLEY,CLERK



                                                      By:
                                                             arm en A m os,D eputy Clerk

 Prepared,Filed,and Entered
 in the Clerk's Office
 N ovem ber20,2019
 Julia C .D udley,Clerk ofCoul't


 By:                 m
           D eputy Clerk
